DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 21, 22 are amended.
Claims 1, 6, 17, 19-20, 24 are cancelled.
Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph is withdrawn.
Allowable Subject Matter
Claims 2-5, 7-16, 18, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 21, Yashiro (US Pub 2014/0152921) discloses a display apparatus, comprising: a display panel comprising a base member (see fig. 1; display device 1; par 0108; discloses the liquid crystal panel 2 is a touch-panel-integrated liquid crystal panel which has an in-cell touch panel substrate; see par 0126 as well); a first touch electrode disposed on the base member and extending in a first direction (see fig. 20; electrodes 33; par 0143; discloses the electrodes 33 are arranged at intervals from each other along a direction intersecting the direction along which the electrodes 32 are arranged (along a second direction; in the present example, along the X-axis, which is perpendicular to the Y-axis, along which the first direction extends)); a second touch electrode comprising touch patterns spaced apart from one another in a second direction crossing the first direction (see fig. 20; electrodes 32; par 0142; discloses the electrodes 32 are arranged at intervals from each other along a given direction (first direction; in the present example, along the Y-axis)) and a bridge pattern connecting two of the touch patterns adjacent to each other in the second direction (see par 0162; discloses The insulating layer 34 has contact holes 37 provided therein via which the electrodes 32, which are arranged along the Y-axis, are electrically connected to the metal bridge 35), the touch patterns being disposed on the base member and spaced apart from the first touch electrode (see par 0135; discloses electrodes 32 and 33 are formed on the same level (i.e., in the same plane); see par 0142-0143; discloses electrodes 32 and 33 are disposed at intervals); and a dummy pattern disposed between the first touch electrode and the second touch electrode (see fig. 20; elements 35c; par 0306; discloses the present embodiment has metal wiring parts 35c which are electrically connected to neither of the electrodes 32 and 33 due to the disconnecting lines 39, which are each electrically in the form of a floating island, and which extend across the metal bridge 35 between (i) each of the electrodes 32, which are arranged along the Y-axis, and (ii) an electrode 33 adjacent thereto along the X-axis. See par 0308), wherein: the first touch electrode comprises a first mesh pattern; the second touch electrode comprises a second mesh pattern (see fig. 20; discloses the sensor electrode 32, 33 comprises a mesh pattern); the dummy pattern comprises a rectangular pattern extended to a third direction crossing the first and the second directions or a fourth direction crossing the first, second, and third directions (see fig. 20; discloses the dummy pattern 35c comprises rectangular shape and extends in the direction crossing the X-axis and Y-axis);
However Yashiro alone or in combination with other prior art of record fails to disclose the first touch electrode comprises first peripheral patterns spaced apart from each other and protruding from the first mesh pattern to the dummy pattern; the second touch electrode comprises second peripheral patterns protruding from the second mesh pattern to the dummy pattern; the dummy pattern comprises a third peripheral patterns protruding from the rectangular pattern, and the third peripheral patterns directly contacting to the rectangular pattern and spaced apart from each other; one of the third peripheral patterns faces one of the first peripheral patterns, one of the second peripheral patterns, and another one of the first peripheral patterns and the second peripheral patterns; and the one of the third peripheral patterns has a shape of one of a circular arc, an elliptical arc, and a portion of a regular octagon; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yashiro to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 21 is allowed.
Claims 2-5, 7-16 are allowed for being directly or indirectly dependent in allowed independent claim 21.
With respect to claim 22, Yashiro discloses a touch panel, comprising: a base member (see fig. 1; par 0108; discloses the liquid crystal panel 2 is a touch-panel-integrated liquid crystal panel which has an in-cell touch panel substrate; see par 0126 as well); a first touch electrode disposed on the base member and extending in a first direction (see fig. 20; electrodes 33; par 0143; discloses the electrodes 33 are arranged at intervals from each other along a direction intersecting the direction along which the electrodes 32 are arranged (along a second direction; in the present example, along the X-axis, which is perpendicular to the Y-axis, along which the first direction extends)); a second touch electrode disposed on the base member and extending in a second direction crossing the first direction (see fig. 20; electrodes 32; par 0142; discloses the electrodes 32 are arranged at intervals from each other along a given direction (first direction; in the present example, along the Y-axis)); and a dummy pattern insulated from the first touch electrode and second touch electrode (see fig. 20; elements 35c; par 0306; discloses the present embodiment has metal wiring parts 35c which are electrically connected to neither of the electrodes 32 and 33 due to the disconnecting lines 39, which are each electrically in the form of a floating island, and which extend across the metal bridge 35 between (i) each of the electrodes 32, which are arranged along the Y-axis, and (ii) an electrode 33 adjacent thereto along the X-axis. See par 0308), wherein: the first touch electrode comprises a first mesh pattern where a plurality of first openings are defined, (see fig. 20; discloses the sensor electrode 33 has a first mesh pattern and  plurality of openings are provided in the first mesh pattern); the second touch electrode comprises a second mesh pattern where a plurality of second openings are defined, (see fig. 20; discloses the sensor electrode 32 has a second mesh pattern and  plurality of openings are provided in the second mesh pattern);  the dummy pattern comprises a rectangular pattern extending in the third or the fourth directions; the side of the rectangular pattern extends in the third direction or the fourth direction; (see fig. 20; discloses the dummy pattern 35c comprises rectangular shape and extends in the direction crossing the X-axis and Y-axis); the first mesh patterns and the second mesh patterns respectively surround the first and the second opening (see fig. 20; discloses the plurality of first openings on electrode 33 and plurality of second openings on electrode 32 are formed within the mesh pattern; hence surrounding the openings);
However Yashiro alone or in combination with other prior art of record fails to disclose the first touch electrode comprises a plurality of first peripheral patterns protruding from a side of the second mesh pattern, the first openings are arrayed in a third direction crossing the first and the second directions and a fourth direction crossing the first, the second, and the third directions, and each of the first peripheral patterns protrudes to the third or the fourth directions from the side of the first mesh pattern; the second touch electrode comprises a plurality of second peripheral patterns protruding from a side of the second mesh pattern, the second openings are arrayed in the third and the fourth directions, and each of the second peripheral patterns protrudes to the third or the fourth directions from the side of the second mesh pattern; the dummy pattern comprises a plurality of third peripheral patterns protruding from a side of the rectangular pattern in the third or the fourth directions; the first mesh patterns and the second mesh patterns respectively surround the first and the second opening; the side of the rectangular pattern extends in the third direction or the fourth direction; each of the third peripheral patterns faces each of the first peripheral patterns or each of the second peripheral patterns in the third or the fourth directions; each of the third peripheral patterns overlaps each of the first peripheral patterns and the second peripheral patterns when viewed in the third or the fourth directions, each of the third peripheral patterns protruding in the third direction does not overlap the first openings or the second openings when viewed in the third direction, and each of the third peripheral patterns protruding in the fourth direction does not overlap the first openings or the second openings when viewed in the fourth direction; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yashiro to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 22 is allowed.
Claims 22 are allowed for being directly or indirectly dependent in allowed independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/10/2022